DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment of 4/29/2021. It is noted that in the amendment, applicant has amended claim 12. There is not any claim being added into or canceled from the application. The pending claims are claims 1-14 which claims as examined in the present office action.
3.         It is noted that there is not any change being made to the drawings and the specification as provided in the mentioned amendment.
Response to Arguments
4.	The amendments to the claims as provided in the amendment of 4/29/2021, and applicant's arguments provided in the mentioned amendment, pages 5-6, have been fully considered and are sufficient to overcome the objection to claim 12 and the rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 2/23/2021.
5.	Regarding to the rejections of claims 1-7 and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8 and 11-12 of U.S. Patent No. 10,437,027, and the rejection of claim 8-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,437,027 in view of Nagatoshi et al (US Publication No. 2014/0307327), as set forth in the office action of 2/23/2021, the mentioned 
Allowable Subject Matter
6.	Claims 1-14 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
The imaging optical system having two optical systems each comprises a plurality of lens elements for projecting an image displayed on an image display device disposed on a reduced-side conjugate plane as a magnified image on a magnified-side conjugate plane as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Publication Nos. 2014/0307327; 2014/0036142 and 2010/0172022 by the limitations related to the conditions governing the height of a principal ray having a maximum angle of view, the focal length of the optical system, the distance along the optical axis of the optical system between lens surface on the most magnified-side and lens surface on the most reduced side, the maximum image height and the focal length of the first optical system as recited in the features thereof “a height of a principal ray of light … the first optical system” (claim 1, lines 10-23). Such conditions are recited in the claim are not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th from 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872